Contact: Jennifer Flachman Director of Investor Relations AMERCO (602) 263-6601 Flachman@amerco.com AMERCO REPORTS THIRD QUARTER FISCAL 2 RENO, Nev. (February 8, 2012)AMERCO (Nasdaq: UHAL), parent of U-Haul International, Inc., Oxford Life Insurance Company, Repwest Insurance Company and Amerco Real Estate Company, today reported net earnings available to common shareholders for its third quarter ended December 31, 2011, of $0.7 million, or $0.04 per share, compared with $15.5 million, or $0.80 per share, for the same period last year.Included in the results for December 31, 2011, was an after-tax charge of $1.61 per share associated with Repwest’s excess workers’ compensation reserve strengthening.Taking into account this after-tax charge, adjusted earnings were $1.65 per share for the three months ended December 31, 2011. For the nine-month period ended December 31, 2011, net earnings available to common shareholders were $171.1 million, or $8.79 per share, compared with net earnings of $160.8 million, or $8.28 per share for the same period last year.Included in the results for December 31, 2011, was an after-tax charge of $1.61 per share associated with Repwest’s excess workers’ compensation reserve strengthening.Taking into account this after-tax charge, adjusted earnings were $10.40 per share for the nine months ended December 31, 2011. “Of course it is a disappointment to have the strong results in our U-Haul business clouded by the additional reserving at Repwest,” stated Joe Shoen, chairman of AMERCO.“I still expect the year to finish strong for the entire organization,” Shoen concluded. Highlights of Third-Quarter Fiscal 2012 Results · Self-moving equipment rental revenues increased $32.8 million during the third quarter of fiscal 2012 compared with the third quarter of fiscal 2011. In-Town and one-way rental transactions increased and utilization of the fleet improved.The increase in revenues on a percentage basis for the quarter was greater than what we experienced last year at this time and it outpaced the nine month trend. · Self-storage revenues increased $3.2 million during the third quarter of fiscal 2012, compared with the third quarter of fiscal 2011. The average number of occupied rooms during the quarter increased nearly 10% compared with the same period last year. We added more than 340,000 of net rentable square feet during the quarter and 1,335,000 of net rentable square feet over the last four quarters and are continuing to opportunistically pursue our growth strategy. · Our life insurance segment continues to grow its business through acquisitions, completing another reinsurance transaction in the third quarter of fiscal 2012 for a block of whole life insurance policies leading to a net increase in premiums of $58.3 million for the quarter, compared to the same period last year.This comes on top of the reinsurance agreement and acquisition that closed in the third quarter of fiscal 2011, which added final expense life insurance policies and Medicare supplement business. · Repwest, our property and casualty insurance subsidiary, determined during the quarter that it was necessary to strengthen reserves on its book of excess workers’ compensation business that was written or assumed from 1983 through 2003.This is discontinued business totally unrelated to U-Haul’s core moving and storage business.The total non-cash after-tax charge for this reserve strengthening was $31.4 million or $1.61 per share.Repwest continues to maintain sufficient capital to support its existing business. · Total costs and expenses increased $129.5 million during the third quarter of fiscal 2012, compared with the third quarter of fiscal 2012. Life Insurance accounted for $58 million primarily from entering into the new reinsurance agreement. Property and Casualty’s portion was $45.9 million due to the reserve strengthening adjustment. Moving and Storage accounted for $25.7 million primarily due to variable costs associated with increased revenues. AMERCO will hold its investor call for the third quarter of fiscal 2012 on Thursday, February 9, 2012, at 8 a.m. Arizona Time (10 a.m. Eastern). The call will be broadcast live over the Internet at www.amerco.com. To hear a simulcast of the call, or a replay, visit www.amerco.com Use of Non-GAAP Financial Information The Company reports its financial results in accordance with generally accepted accounting principles (GAAP). However, the Company uses certain non-GAAP performance measures, including adjusted earnings per share, to provide a better understanding of the Company’s underlying operational results. The Company uses adjusted earnings per share to present the impact of certain transactions or events that management expects to occur only infrequently. About AMERCO AMERCO is the parent company of Oxford Life and Repwest insurance companies, Amerco Real Estate Company and U-Haul International, Inc. U-Haul is in the shared use business and was founded on the fundamental philosophy that the division of use and specialization of ownership is good for both U-Haul customers and the environment. About U-Haul Since 1945, U-Haul has been the choice for the do-it-yourself mover. U-Haul customers' patronage has enabled the Company to maintain the largest rental fleet in the do-it-yourself moving industry which includes trucks, trailers and towing devices. U-Haul also offers storage throughout North America. U-Haul is the consumer’s number one choice as the largest installer of permanent trailer hitches in the automotive aftermarket industry. The Company supplies alternative-fuel for vehicles and backyard barbecues as one of the nation’s largest retailers of propane. U-Haul was founded by a Navy veteran who grew up during the Great Depression. Tires and gas were still rationed or in short supply during the late 1940s when U-Haul began serving U.S. customers. Today, that background is central to the U-Haul Sustainability Program: Serving the needs of the present without compromising the ability of future generations to meet their own needs. Our commitment to reduce, reuse and recycle includes fuel-efficient moving vans, neighborhood proximity, moving box reuse, moving pads made from discarded material and packing peanuts that are 100% biodegradable.Learn more about these facts and others at uhaul.com/sustainability. ### Certain of the statements made in this press release regarding our business constitute forward-looking statements as contemplated under the Private Securities Litigation Reform Act of 1995. Actual results may differ materially from those anticipated as a result of various risks and uncertainties. Readers are cautioned not to place undue reliance on these forward-looking statements that speak only as of the date hereof. The Company undertakes no obligation to publish revised forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events, except as required by law. For a brief discussion of the risks and uncertainties that may affect AMERCO’s business and future operating results, please refer to our Form 10-Q for the quarter ended December 31, 2011, which is on file with the SEC. Report on Business Operations Listed below on a consolidated basis are revenues for our major product lines for the third quarter of fiscal 2012 and 2011. Quarter Ended December 31, 2010 (Unaudited) (In thousands) Self-moving equipment rentals $ $ Self-storage revenues Self-moving and self-storage products and services sales Property management fees Life insurance premiums Property and casualty insurance premiums Net investment and interest income Other revenue Consolidated revenue $ $ Listed below are revenues and earnings (loss) from operations at each of our operating segments for the third quarter of fiscal 2012 and 2011. Quarter Ended December 31, (Unaudited) (In thousands) Moving and storage Revenues $ $ Earnings from operations before equity in earnings of subsidiaries Property and casualty insurance Revenues Earnings (loss) from operations ) Life insurance Revenues Earnings from operations Eliminations Revenues ) ) Earnings from operations ) ) Consolidated results Revenues Earnings from operations The Company owns and manages self-storage facilities. Self-storage revenues reported in the consolidated financial statements represent Company-owned locations only. U-Haul also provides property management services for storage locations and earns a fee for these services. These storage centers are not owned by the Company and therefore are not reported on the balance sheet and the rental revenues are not reported in the statements of operations. Self-storage data for both our owned and managed locations follows: Quarter Ended December 31, (Unaudited) (In thousands, except occupancy rate) Room count as of December 31 Square footage as of December 31 Average number of rooms occupied Average occupancy rate based on room count % % Average square footage occupied Listed below on a consolidated basis are revenues for our major product lines for the first nine months of fiscal 2012 and 2011. Nine Months Ended December 31, (Unaudited) (In thousands) Self-moving equipment rentals $ $ Self-storage revenues Self-moving and self-storage products and service sales Property management fees Life insurance premiums Property and casualty insurance premiums Net investment and interest income Other revenue Consolidated revenue $ $ Listed below are revenues and earnings (loss) from operations at each of our operating segments for the first nine months of fiscal 2012 and 2011. Nine Months Ended December 31, (Unaudited) (In thousands) Moving and storage Revenues $ $ Earnings from operations before equity in earnings of subsidiaries Property and casualty insurance Revenues Earnings (loss) from operations ) Life insurance Revenues Earnings from operations Eliminations Revenues ) ) Earnings from operations ) ) Consolidated results Revenues Earnings from operations The Company owns and manages self-storage facilities. Self-storage revenues reported in the consolidated financial statements represent Company-owned locations only. U-Haul also provides property management services for storage locations and earns a fee for these services. These storage centers are not owned by the Company and therefore are not reported on the balance sheet and the rental revenues are not reported in the statements of operations. Self-storage data for both our owned and managed locations follows: Nine Months Ended December 31, (Unaudited) (In thousands, except occupancy rate) Room count as of December 31 Square footage as of December 31 Average number of rooms occupied Average occupancy rate based on room count % % Average square footage occupied AMERCO AND CONSOLIDATED ENTITIES CONDENSED CONSOLIDATED BALANCE SHEETS December 31, March 31, (Unaudited) (In thousands, except share data) ASSETS Cash and cash equivalents $ $ Reinsurance recoverables and trade receivables, net Inventories, net Prepaid expenses Investments, fixed maturities and marketable equities Investments, other Deferred policy acquisition costs, net Other assets Related party assets Property, plant and equipment, at cost: Land Buildings and improvements Furniture and equipment Rental trailers and other rental equipment Rental trucks Less: Accumulated depreciation ) ) Total property, plant and equipment Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Accounts payable and accrued expenses $ $ Notes, loans and leases payable Policy benefits and losses, claims and loss expenses payable Liabilities from investment contracts Other policyholders' funds and liabilities Deferred income Deferred income taxes Total liabilities Stockholders' equity: Common stock Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Cost of common shares in treasury, net ) ) Cost of preferred shares in treasury, net ) ) Unearned employee stock ownership plan shares ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ AMERCO AND CONSOLIDATED ENTITIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Quarter Ended December 31, (Unaudited) (In thousands, except share and per share amounts) Revenues: Self-moving equipment rentals $ $ Self-storage revenues Self-moving and self-storage products and service sales Property management fees Life insurance premiums Property and casualty insurance premiums Net investment and interest income Other revenue Total revenues Costs and expenses: Operating expenses Commission expenses Cost of sales Benefits and losses Amortization of deferred policy acquisition costs Lease expense Depreciation, net of (gains) on disposals of (($699) and ($1,655), respectively) Total costs and expenses Earnings from operations Interest expense ) ) Pretax earnings Income tax expense ) ) Net earnings Less: Preferred stock dividends - ) Earnings available to common shareholders $ $ Basic and diluted earnings per common share $ $ Weighted average common shares outstanding: Basic and diluted AMERCO AND CONSOLIDATED ENTITIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Nine Months Ended December 31, (Unaudited) (In thousands, except share and per share data) Revenues: Self-moving equipment rentals $ $ Self-storage revenues Self-moving and self-storage products and service sales Property management fees Life insurance premiums Property and casualty insurance premiums Net investment and interest income Other revenue Total revenues Costs and expenses: Operating expenses Commission expenses Cost of sales Benefits and losses Amortization of deferred policy acquisition costs Lease expense Depreciation, net of (gains) on disposals of (($18,326) and ($18,964), respectively) Total costs and expenses Earnings from operations Interest expense ) ) Pretax earnings Income tax expense ) ) Net earnings Less: Excess of redemption value over carrying value of preferred shares redeemed ) ) Less: Preferred stock dividends ) ) Earnings available to common shareholders $ $ Basic and diluted earnings per common share $ $ Weighted average common shares outstanding: Basic and diluted NON-GAAP FINANCIAL RECONCILIATION SCHEDULE Quarter Ended December 31, 2011 (In thousands, except share and per share amounts) AMERCO and Consolidated Entities Earnings per common share basic and diluted $ Charge for strengthening reserves Earnings per common share basic and diluted before charge for strengthening reserves $ Charge for strengthening reserves $ ) Income tax benefit Charge for strengthening reserves, net of taxes $ ) Charge for strengthening reserves, net of taxes, per common share basic and diluted $ ) Weighted average shares outstanding: basic and diluted Nine Months Ended December 31, 2011 (In thousands, except share and per share amounts) AMERCO and Consolidated Entities Earnings per common share basic and diluted $ Charge for strengthening reserves Earnings per common share basic and diluted before charge for strengthening reserves $ Charge for strengthening reserves $ ) Income tax benefit Charge for strengthening reserves, net of taxes $ ) Charge for strengthening reserves, net of taxes, per common share basic and diluted $ ) Weighted average shares outstanding: basic and diluted ###
